                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

STEVEN S. BROWN,

                      Plaintiff,

vs.                                                         Case No.: 2:13-cv-006
                                                           JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Ovington
DIRECTOR MOHR, et aL,

                      Defendants.


                                            ORDER

        On October 19,2018, the United States Magistrate Judge issued an Orderand Report and

Recommendation denying Plaintiffs Motion for Appointment of Counsel and Motion for

Extension of Time and Recommending that Plaintiffs Motion for Preliminary Injunction he

denied. (Doc. 238). The parties were advised of their right to object to the Order and Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to this Orderand Report and Recommendation.

        The Orderand Report and Recommendation, Document 238, is hereby ADOPTED and

AFFIRMED. Plaintiffs Motions to Compel, for Appointment of Counsel and for an Extension

ofTime (Doc. 237) are DENIED. Further, Plaintiffs Motion for Preliminary Injunction (Doc.
231) is DENIED.

        The Clerk shall remove Documents 231,237, and 238 from the Court's pending motions
list.


              IT IS SO ORDERED.

                                                    /s/ Georse C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
